McCulloch, C. J., (dissenting). We have said in recent cases that an indictment need not set forth the offense in the precise words of the statute if words of like import are used or if the indictment contains “a statement of the acts constituting the offense in ordinary and concise language and in such manner as to enable a person of common understanding to know what is intended.” Garner v. State, 73 Ark. 487; Richardson v. State, 77 Ark. 321; State v. Peyton, 93 Ark. 406; Harding v. State, 94 Ark. p. 65. It is alleged in the indictment that the defendant “did feloniously and unlawfully alter and change, with intent to defraud the said Joseph Ireland, * * * the books of account of said bank kept by said corporation, said alteration and change having been made feloniously and unlawfully in said book accounts by said Frank Quertermous, said felonious, fraudulent changes and alterations aforesaid in said books aforesaid were made in such a way and manner as to diminish and make said account to appear as same had been discharged.” . It seems to me this language can not be reasonably construed otherwise than to mean that the' alteration was falsely made. The language is not susceptible to any other construction without doing violence to the plain meaning of words. It certainly is sufficient “to enable a person of common understanding to know what is intended,” and that is all that is required by our code of criminal practice. Kirby’s Dig., § 2243. The indictment alleges that it was a felonious, fraudulent alteration and this was necessarily a false alteration. These words are used in one place as descriptive of the intent and in another as descriptive of the criminal act. I think that the indictment was sufficient. Mr. Justice Frauenthal concurs.